DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 10/18/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 requires a handle driving device in communication connection with the controller. However, the claim fails to mention what it does and how it relates with the other claimed elements. Therefore, in order to continue with the examination, claim 12 will be examined as in claim 1. Correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,280,658 to Halliwell et al (Halliwell) in view of US Pat No 8,690,204 to Lang et al (Lang)

    PNG
    media_image1.png
    463
    1576
    media_image1.png
    Greyscale

Halliwell discloses a vehicle that comprises a handle body (18) with outer and inner side surfaces and that is configured to be oriented into a deployed and a retracted position.
The vehicle also defines a vehicle body with an exterior surface (12).
The vehicle further comprises a handle driving device (28) and a controller (not shown). The controller communicatively connected to the handle driving device, configured to drive the handle body according to a signal, to move from the retracted position to the deployed position and vice versa (by a solenoid operatively connected to rod 34, col 7 line 34).
When the handle body is oriented in the retracted position (fig 2a), the outer side surface is flush with the exterior surface, and when the handle body is oriented in the deployed position (2b), the outer side surface is linearly displaced from the exterior surface and the inner side surface is closer to the exterior surface than the outer side surface.

Halliwell discloses that the device further comprises a reset structure (64) to return the handle (18) to the deployed position (2b) after it reached a release position (2c).

Halliwell further discloses that the outer side surface is linearly displaced and rotated with respect to the exterior surface when the handle is oriented in the release position (figs 2a-2c).

Halliwell fails to disclose that the signal is from a touch sensing device connected to the handle body. Halliwell discloses the use of a different signal device, like using a key fob etc. (col 4 line 63 to col. 5 line 9).

    PNG
    media_image2.png
    565
    1398
    media_image2.png
    Greyscale

Lang teaches that it is well known in the art to provide a signal assembly that comprises a touch sensing device (102) connected to the handle body and being capable of generating a sensing signal in response to a touch on the handle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Halliwell with a touch sensing device, as taught by Lang, in order to use a signal system that the user just need to touch the handle.


Allowable Subject Matter
Claims 1-6, 10 and 16-20 are allowed.
Claim 12, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 and 23-25 will also be allowed since the claims depend from claim 12 above.

Response to Arguments
With respect to claim 1, the current amendment overcomes the issues and is in condition for allowance.
With respect to claim 11, the current amendment overcomes the previous rejection in view of Yoshino. However, a new rejection has been made on the record. 
With respect to claim 12, the claim still presents some issues, that after amending, it will put the application in allowance condition.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 7, 2022